Appellant was convicted in the district court of Van Zandt for the offense of rape, and his punishment assessed at confinement in the penitentiary for a term of five years.
Prosecutrix is the niece of appellant and at the time of the alleged offense was under the age of consent. She testifies to the fact which if true are sufficient to show the appellant's guilt, and we also observe that the record shows that she is corroborated more or less cogently by other witnesses.
By appellant's first bill of exception he complains of the court's action in overruling his motion for a new trial, contending that same should have been granted because of newly discovered evidence. We have carefully examined this matter and have concluded that no error is shown.
By bill of exception No. 2, appellant complains at the court's action in refusing his application for a continuance. This application was made on account of the absence of appellant's leading counsel, and also on account of the absence of certain witnesses by whom appellant expected to prove that the reputation of prosecutrix for truth and veracity is bad. The court's explanation of this bill shows that appellant's leading counsel at the time of the trial was in a dying condition and has since the trial departed this life. The *Page 318 
record further discloses that capable counsel represented appellant. With reference to the question of the absent witnesses it is sufficient to say that a continuance sought to secure testimony which would be available to impeach a witness who is to testify should ordinarily be refused. See Sect. 324, Branch's P. C., for many authorities sustaining this proposition.
Complaint is made by bill number four because the county attorney asked prosecutrix this question, "after he (meaning the defendant) had intercourse with you, did he carry you anywhere?" The objection stated to this question is that it implies that the defendant had taken the prosecutrix somewhere else and committed a similar offense upon her. We do not care to carry the doctrine which prohibits proof of other offenses to any such extreme. The prosecutrix in this case is shown by the undisputed testimony to be the niece of the appellant and the mere asking of the question of whether or not the defendant had taken her anywhere does not, to our minds imply that he had taken her somewhere for immoral purposes. Besides the court's qualification shows that the witness had answered before any objection was made to it, and when objection was made, the court sustained the objection.
Bill No. 5, complains that after the prosecutrix had testified on direct examination, the defendant asked her the following question on cross-examination: "will ask you if you did not testify on a former trial of this case that on or about August 15, 1921, Odom Rosamond came in and caught you and the defendant in the act of intercourse" and the witness answered: "Yes, sir, but that was not the time. . . It was not this time that I testified about before when I said Odom came in the house and caught us." It seems to be appellant's contention that this was a voluntary statement by the witness of other similar offenses committed by the appellant against prosecutrix. We cannot agree with him. This was a legitimate explanation of an answer which unexplained would have reflected on the witness.
By bill of exception No. 6, complaint is made because the State asked Odom Rosamond about being at work on a well near the house where this offense is alleged to have happened in the summer of 1921 and about going to the house to get some water and a rag to tie up a wounded finger, and about seeing appellant and prosecutrix in a compromising position at that time. Appellant's objection to this testimony is first, that on examination in chief the prosecutrix did not mention the act alleged to have been witnessed by Odom Rosamond; second, that in view of the whole testimony of the prosecutrix the introduction of the witness Odom Rosamond touching a different alleged act of intercourse from the one set up by the prosecutrix could serve no relevant or material purpose; third, that the said objectionable testimony of Odom Rosamond was irrelevant and *Page 319 
immaterial to any issue in the case. There were various other objections urged to the introduction of this testimony. The court qualifies this bill by stating that the defendant did not object to this testimony of Odom Rosamond. Under this explanation there was of course no error shown by the bill.
By bill No. 8, complaint is made because the court permitted the State after it had rested to recall the prosecuting witness Thelma Rosamond. This is usually a matter of discretion with the trial court and there is no error shown in the court's action in connection with this matter, especially in view of his qualification of this bill.
What has just been said also disposes of appellant's bills Nos. 9 and 10.
Bill No. 11, complains at the action of the court in permitting the State's counsel to ask appellant's character witnesses on cross-examination if they had not heard that prior to the indictment in this case that defendant admitted that he carried prosecutrix to Terrell and there slept with her in a hotel. This bill of exception is explained by the court as follows: "The State asked the witness if defendant took her any place and she answered, "Yes, to Terrell." The defendant objected and the Court sustained his objection, otherwise the bill is correct." We are not prepared to say that this was not a proper cross-examination of appellant's witness. The bill of exceptions does not show that defendant had not admitted that he had taken the girl to Terrell and there slept with her at a hotel. In fact the testimony was not objected to on the ground that no proper predicate had been laid for the asking of this question but his objections went merely to the fact that the time of the Terrell trip was not fixed, that it was immaterial and that it was hearsay, and that it was inflammatory, etc. We cannot do otherwise under the circumstances than hold that no error is shown by this bill.
By bill No. 12, complaint is made at the action of the court in permitting the State's counsel to ask appellant's character witnesses certain questions. The bill shows that in every instance, the court sustained the objection to the question and answer when it was made. Under this condition of the record no error is shown.
The argument of the county attorney as shown by bill No. 13, was proper under the explanation the court makes of the bill.
We have carefully considered each of appellant's assignments in this case and have reached the conclusion that no error is shown in either of them. It occurs to us that he enjoyed a fair and impartial trial in this case, and the evidence being sufficient, it is our opinion that the judgment should in all things be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 320 
                     ON MOTION FOR REHEARING